Title: From John Adams to George Washington Adams, 11 June 1821
From: Adams, John
To: Adams, George Washington



Dear George
Montizello June 11 1821

I have finished the Sprit of the King. About 3400 pages, as romantick as any of Scotts Novels and as ennuiuse as they are Sprightly. The great modern novellist is as true an historian as any We have.
L’Esprit de la Fronde concludes with an Observation which every reader must have made on every page of the Work. It is, “It now remains to profit of a great truth, of which this history is but a devellopement: I will borrow it from an ancient Author, who well knew the human heart, and the Secret Springs which Sett it in motion. Sallust, in his Cataline, a history of a War Sufficiently resembling that which We have been relating, he expresses himself thus: ‘the Specious name of Public Good, was but a Cloak, with which all those covered themselves, who in those times, troubled the State. Under the Pretext of Supporting the Interest of the People, or of procuring to the Senate the greatest Authority: their particular elevation, was the motive of So many combats.’
“We have Seen this Maxim verified, in almost every page of this Work, and it is undoubtably the most solid Instruction We can draw from it. But at the same time that it makes Us deplore the Miseries of civil Wars, in which one part of the Citizens are necessarily deceivers and the other deceived, if they go not So far as to exterminate each other, let us not forget that it is perhaps to these days of darkness and Calamity, that We owe these brilliant times of prosperity, forever to be remembered which followed them, and which would probably appear incredible if as has been wisely remarked before Us, an illustrious Writer the president Henault, that ‘the age of Augustus, in the Same Circumstances, had not So Soon produced the Same results.’
“Who can mistake in Such a revolution, Such an astonishing Vicissitude, that wise Providence, which watches over the Safety of Empires, which even from causes of their ruin, drawing those of their grandeur, as from those of their Aggrandment it draws those of their ruine, causes kingdoms to flourish and decay to live and die, at its pleasure, and operates upon the passions of Men for the Accomplishment of its impenetrable designs”
All this is very wise. you will, neverly less observe my dear George, all along in the mass of the People, a confused general Sense of a common Interest or Public Goods, and to this Sense, all the Intriguers are compelled to have Some regard. Here and there You will find an honest Sincere and consistent Character uniformly aiming at the public good. These you Should Seek out as Jewells of inestimable price be their friend, make them your Friends, and grapple them to your Soul with hoocks of Steel.

John Adams